DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/1/2018 and 8/11/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
	Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-13 in the reply filed on 12/7/2020 is acknowledged. The traversal is on the ground that there has been no prima facie showing of an undue search burden exists in the examination of the claims in Groups II in addition to those in the elected Group I. See Response to Restriction Requirement filed on 12/7/2020 at page 2. This argument is not persuasive because the present application is filed under 35 U.S.C. § 371 and no showing of an undue search burden is required.
Further, a search burden is not a threshold in a PCT application. Moreover, as previously disclosed, the instant application lacks unity of invention as it fails to provide a special technical feature for the reasons disclosed in the restriction requirement dated 10/7/2020.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “Multiwall imaging plate…” However, claim 1 should read, “A multiwall imaging plate…”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rendered indefinite because it is unclear as to what the term “substantially” refers. The claim is unclear because it does not point out whether the through hole is actually in the center of the well. For purposes of examination, the Examiner is interpreting the claim to refer to a through hole formed in the center of the well. See MPEP § 2173.05(b).
Claim 6 is rendered indefinite because it is unclear as to what the term “substantially” refers. The claim is unclear because it does not point out whether the intermediate floor actually extends in a horizontal plane. For purposes of examination, the Examiner is interpreting the claim to refer to an intermediate floor extends in a horizontal plane. See MPEP § 2173.05(b).
Claim 8 is rendered indefinite because it is unclear as to what the term “substantially” refers. The claim is unclear because it does not point out whether the inner bottom surface of the bottom wall is substantially flat or not microstructured. For purposes of examination, the Examiner is interpreting the claim to refer to a flat inner bottom surface. See MPEP § 2173.05(b).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. (hereinafter Campbell) US 2003/0215941 as cited in the IDS filed on 08/11/2020.
Regarding claim 1, Campbell discloses a multiple well plate, wherein at least some of the wells comprise: a first chamber, the first chamber (collection chamber 106) being formed by one or more first sidewalls and a bottom wall; a second chamber, the second chamber being formed by one or more second sidewalls and including an opening for introducing liquids, wherein the second chamber is arranged on top of the first chamber; an intermediate floor (patterning membrane 103 and 107 filter membrane) provided between the first chamber and the second chamber which forms a disturbance blocking structure; wherein the intermediate floor is provided with at least one through hole (micropores 108) that provides a liquid connection between the first and second chambers; wherein the through hole is configured for a tip of a pipette being inserted through the second chamber into the first chamber through said through hole as discussed in at least paragraph 54 and shown in Fig. 3 reproduced below; see also paragraph 130 and Figs. 7 and 9.

    PNG
    media_image1.png
    497
    735
    media_image1.png
    Greyscale

Regarding claim 2, Campbell discloses wherein, in a top view of the respective well, the through-hole (micropores 108) is spaced from the first and from the second sidewalls as shown in Fig. 3.
Regarding claim 3, Campbell discloses wherein, in a top view of the respective well, the through hole is formed substantially in the center of the well.
Regarding claim 5, Campbell discloses wherein the intermediate floor protrudes into the respective well along at least a portion of the wells’ periphery as shown in at least Figs. 9 and 10.
Regarding claim 6, Campbell discloses wherein the intermediate floor extends in a substantially horizontal plane as shown in at least Figs. 3 and 9.
Regarding claim 7, Campbell discloses wherein the intermediate floor (patterning membrane 103 and 107 filter membrane) is self-supporting as shown in Fig. 3.
 claim 8, Campbell discloses wherein an inner bottom surface of the bottom wall is substantially flat or not microstructured as shown in Fig. 3. 
Regarding claim 9, Campbell discloses wherein the through hole is wider than 1 mm or has a diameter of at least 1mm (microfabricated through-holes 20-200 mm in diameter; paragraph 95).
Regarding claim 11, Campbell discloses wherein the one or more first sidewalls and the one or more second sidewalls are contiguous with each other and the disturbance blocking structure is formed integrally with said first and second sidewalls as shown in at least Fig. 3.
Regarding claim 12, Campbell discloses wherein the intermediate floor (patterning membrane 103 and 107 filter membrane) is connected to and projects from the first sidewalls along at least a portion of its periphery as shown in at least Fig. 3 reproduced above.
Regarding claim 13, Campbell discloses wherein the disturbance blocking structure is provided by a disturbance blocking element that is inserted into (the assembly of the porous sheet and the elastomeric membrane configured as an insert for a well of a plate; paragraph 57) or attached onto a structure forming a plurality of first chambers (It is also preferable that the test chambers be attached to one another either as strips or grids to be rapidly inserted and removed from a microtiter plate; paragraph 114).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell US 2003/0215941 as applied to claims 1-3, 5-9 and 11-13 above.
Regarding claim 4, Campbell discloses wherein the microfluidic device is made of any material such as glass, co-polymer or polymer, most preferably urethanes, rubber, molded plastic polymethylmethacrylate (PMMA), polycarbonate, polytetrafluoroethylene (TEFLON™), polyvinylchloride (PVC), polydimethylsiloxane (PDMS), polysulfone, and the like as discussed in at least paragraph 95. 
Therefore, it would have been obvious to one having ordinary skill in the art to provide one or more first sidewalls are made of a dark, light absorbing material and the bottom wall is 
Regarding claim 10, Campbell does not explicitly disclose wherein the first chamber has a volume of 150 µL or less.
However, it is noted that such modification would require a mere change in size or dimension of the device, i.e. volume, which would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LYDIA EDWARDS/Examiner, Art Unit 1799